Citation Nr: 1414327	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  12-13 947	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE
 
1.  Entitlement to a rating higher than 30 percent for anxiety disorder with depression.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

The claims are REMANDED to the RO via the Appeals Management Center in Washington, DC.

REMAND

In the hearing in March 2013, the Veteran identified additional VA records.  As the record is incomplete, further development under the duty to assist is needed. 
  
The Veteran also testified that his psychiatric symptoms have worsened since he was last examined by VA.  As the evidence suggests a material change in the disability, a reexamination is warranted.  

At the hearing the Veteran raised the claim for a total disability rating, which is not a separate claim, but a part of the claim for increase from the date the TDIU claim was previously denied but not appealed in a rating decision in February 2011.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records since September 2012. 

2.  Ensure VCAA compliance with the duty to notify and the duty to assist on the TDIU claim. 

3.  Afford the Veteran a VA examination to determine the current level of occupational and social impairment due to the service-connected anxiety disorder with depression.  

4.  After the above development, adjudicate the claim for increase and the TDIU claim.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


